United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Lithonia, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-463
Issued: August 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ November 19, 2007 decision finding that she had not established a
recurrence of her accepted low back condition on August 27, 2007. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was entitled to wage-loss compensation benefits as of
August 27, 2007.
FACTUAL HISTORY
On May 31, 2003 appellant, a 33-year-old mail handler injured her lower back when she
attempted to move a cage of mail. She filed a claim for benefits on May 31, 2003, which the
Office accepted for low back strain and herniated disc. The Office paid appellant appropriate
compensation for temporary total disability.

Appellant underwent L5 laminectomy and L5-S1 lumbar fusion surgery on
August 10, 2004. The surgery was performed by Dr. Lee A. Kelley, Board-certified in orthopedic
surgery.
In a work capacity evaluation dated November 27, 2006, Dr. Kelley stated that appellant
had reached maximum medical improvement and could return to an eight-hour workday with
restrictions of no sitting for more than four hours per day; no walking, standing or operating a
motor vehicle for more than one hour per day; no pushing, pulling, or lifting exceeding 10
pounds for more than one hour per day; and no reaching, reaching above the shoulder, twisting,
bending, stooping, squatting, kneeling or climbing. He indicated that appellant should be
allowed to take breaks on as needed basis for up to 15 minutes.
In a December 7, 2006 report, Dr. Kelley stated:
“[Appellant] has chronic pain after a lumbar fusion and in my opinion her pain
management is likely to be ongoing into the foreseeable future and her restrictions
are permanent. She will be capable of working only at a sedentary job status with
the ability to alternate sitting and standing on a regular basis and take breaks on a
regular basis as indicated….”
On August 3, 2007 the employing establishment offered appellant a job as a modified
mail handler within Dr. Kelley’s restrictions.1 Appellant accepted the job on August 14, 2007
and reported to the worksite on August 26, 2007.
In an August 20, 2007 report, Dr. Kelley stated:
“[Appellant] is status post lumbar fusion from August 10, 2004. She presents
with complaints of low back pain primarily in the morning with shooting pain into
both of her legs and her feet. [Appellant] also complains of numbness in both feet
stating that she cannot wear shoes that are closed toed. She is supposed to return
to work on August 24, 2007. [Appellant] is currently out of work. She has been
released to permanent sedentary to light status.”
Dr. Kelley noted no changes on physical examination. Appellant reported mild pain and
limitation with lumbosacral bending. Dr. Kelley stated that appellant’s lower extremity motor
and sensory functions were intact bilaterally, with no change in her lower extremity deep tendon
reflexes. He advised that appellant continued to experience chronic low back pain.

1

Appellant’s modified mail handler job consisted of two basic components: (1) Rewrap: Appellant would be
required to take damaged items from a bin placed on a table and seal them in plastic. She could choose to sit or
stand, and would walk a short distance to the wrapping machine. Appellant would be required to lift small packages
weighing less than 10 pounds. For packages weighing more than 10 pounds, she could request assistance. No
stooping or bending was required. (2) Semi Induction Machine: Appellant would sit on a stool and could choose to
sit or stand. She was not required to lift more than 10 pounds. Appellant was required to tip over magazines or
package to view mailing labels of magazines on a belt. She would push a button to start the belt to read the address
label. If the address label was not readable by camera, appellant would take the items and put them in a bin on the
floor in the worksite area.

2

In a return to work form dated August 30, 2007, Dr. Kelley wrote “continue current light
duty, four hours per eight[-]hour day only!”
Appellant submitted CA-7 forms requesting compensation for wage loss for the following
periods: August 26 to September 12 and September 16 to 27, 2007.
A time analysis Form CA-7a dated October 5, 2007 indicated that appellant worked 8
hours on August 26, 2007; 3.92 hours on August 27, 2007, using 4.08 hours of leave; 0 hours on
August 28, 2007; 5.4 hours on August 29, 2007, using 2.60 hours of leave; 4 hours on August 30,
2007 and September 4, 2007, using 4 hours of leave on both days; 2.68 hours on September 10,
2007, using 5.32 hours of leave. An October 11, 2007 time analysis Form CA-7a indicated that
appellant worked four hours per day from September 16 to 27, 2007, using four hours of leave
each workday.
By letter dated October 19, 2007, the Office requested additional information from
appellant in support of her recurrence claim. It asked her to submit probative, rationalized
medical evidence establishing disability for the periods claimed.
In reports dated September 17 and October 10, 2007, Dr. Kelley related that appellant
had continued complaints of pain. He stated that appellant had pain in her low back and down
both of her legs along the posterolateral thighs into the calves and plantar aspects of both feet;
she also showed limited lumbar range of motion. Appellant also was tender on palpation across
the lumbosacral spine, with pain and limitation with flexion and extension and right and left side
bending. Dr. Kelley noted that appellant was working light duty as of August 26, 2007 but had
to take time off because she experienced increasing, significant pain and was unable to perform
most of her daily activities at work. In a Form CA-20 report dated October 23, 2007, he
reiterated that appellant was working light duty with restrictions.
By decision dated November 19, 2007, the Office denied appellant compensation for a
recurrence of her accepted low back condition. It found that she failed to meet her burden to
show that she had an objective worsening of her work-related back condition as of August 27,
2007 or that the August 2007 job offer exceeded her work restrictions.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits. After it has determined that an employee has disability
causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.2
Generally, the Office can meet this burden by showing that the employee returned to work; even
if that work is light duty rather than the date-of-injury position, if thereafter the employee earns
no less than he had before the employment injury.3 A short-lived and unsuccessful attempt to

2

Vivien L. Minor, 37 ECAB 541 (1986).

3

Billy Sinor, 35 ECAB 419 (1983).

3

return to duty, however, does not automatically discharge the Office’s burden to justify
termination of compensation.4
ANALYSIS
In the instant case, the Office accepted that appellant sustained low back strain and
herniated disc on May 31, 2003, the Office authorized L5 laminectomy and L5-S1 lumbar fusion
surgery which was performed on August 10, 2004. Appellant was paid total disability
compensation until August 26, 2007. She returned to work for one day on August 26, 2007, and
therefore worked part-time hours, averaging four hours a day through September 27, 2007. In its
decision, the Office characterized appellant’s claim for compensation starting on August 27,
2007 as a claim for recurrence of total disability due to her employment injury. It placed the
burden of proof for establishing disability on her, indicating that she had the burden of poof to
show that she was totally disabled from light-duty work. The Office found that appellant did not
meet her burden of proof and did not pay wage-loss compensation after August 27, 2007. As
noted however, a short-lived return to work does not shift the burden of proof regarding
employment-related disability. The Board has held that such a shift in burden of proof is not
appropriate when there is a brief return to work and the medical evidence does not establish that
the claimant could continue to perform the light-duty job.
The Board finds no probative medical evidence establishing that appellant’s employmentrelated condition had ceased on or after August 27, 2007 or that her inability to perform the lightduty job was not related to her employment injury. Although Dr. Kelley had initially indicated
that appellant could return to light-duty work for eight hours a day, after appellant attempted to
work full time, on August 30, 2007 he reported that appellant was only capable of working four
hours a day. The medical evidence subsequently submitted consisted of Dr. Kelley’s August 30,
September 17, October 10 and 23, 2007 reports. Dr. Kelley related complaints of continued low
back pain, with pain radiating down both of appellant’s legs along the posterolateral thighs into
the calves and plantar aspects of both feet. He stated that she also was tender on palpation across
the lumbosacral spine, with pain and limitation with flexion and extension and right and left side
bending. Dr. Kelley also noted limited lumbar range of motion. He noted that appellant began
working light duty as of August 26, 2007 but had to take time off because she experienced
increasing, significant pain in her lower back. The medical evidence of record therefore
supported a finding that she could only work light duty on a part-time basis after her return to
work in August 2007.
It remains the Office’s burden of proof to terminate compensation, and the Board finds
that the Office essentially terminated wage-loss compensation benefits without meeting its
burden in this case.
CONCLUSION
The Board finds that the Office did not meet its burden of proof in this case.

4

Fred Reese, 56 ECAB 568 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2007 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: August 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

